F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        February 10, 2006
                             FOR THE TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                          Clerk of Court

    JEFFREY TODD PIERCE,

                Plaintiff,

    v.                                                    No. 05-6150
                                                    (D.C. No. 02-CV-509-C)
    JOYCE A. GILCHRIST,                                   (W.D. Okla.)

                Defendant-Appellant,

          and

    CITY OF OKLAHOMA CITY,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before McCONNELL, ANDERSON, and BALDOCK, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Joyce Gilchrist appeals a district court order denying for lack of

jurisdiction her application for indemnification of attorney fees from the City of

Oklahoma City pursuant to Okla. Stat. tit. 51, § 162. We have jurisdiction under

28 U.S.C. § 1291 and we affirm.

                                          I

      In April 2002, plaintiff Jeffrey Pierce, who is not a party to this appeal,

filed a complaint against defendants Joyce Gilchrist, the City of Oklahoma City,

and Robert H. Macy alleging the deprivation of his constitutional rights.

Mr. Pierce’s first complaint was dismissed in July for failure to state a claim. In

August, he filed his first amended complaint. Ms. Gilchrist then filed a motion to

dismiss the first amended complaint, and an application for indemnification of

attorney fees from the City pursuant to Okla. Stat. tit. 51, § 162. The City filed a

response objecting to Ms. Gilchrist’s request for indemnification. In October, the

district court denied the motion to dismiss. The district court also denied the

application for indemnification, but with leave to re-file when a final judgment

was entered. Ms. Gilchrist appealed the district court’s denial of her motion to

dismiss. This court affirmed the district court’s decision on March 2, 2004.




                                         -2-
On January 13, 2005, plaintiff and defendants filed a Stipulation of Dismissal

Without Prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(ii).

      On February 11, Ms. Gilchrist filed her second application for

indemnification of attorney fees. The City filed its objection to the application.

The district court issued an order requesting supplemental briefing on the issue of

whether it had jurisdiction to consider the application for indemnification after

the stipulation of dismissal had been entered. Briefs were filed by both parties

arguing that the district court did have jurisdiction. The district court ultimately

concluded that it lacked jurisdiction and denied the application for

indemnification. This appeal followed.

      The district court provided two alternative grounds for its jurisdictional

denial. First, the district court concluded that it lacked subject matter jurisdiction

over the indemnification application because the filing of the stipulation of

dismissal terminated its jurisdiction over the merits of the case and the

indemnification application could not be considered a collateral claim. Second,

the district court determined that, even if the indemnification application were a

collateral claim that survived the dismissal of the merits, it would decline to

exercise supplemental jurisdiction over the purely state law claim.

      We review de novo the district court’s decision that it lacked subject matter

jurisdiction over the indemnification application. See Plaza Speedway Inc. v.


                                          -3-
United States, 311 F.3d 1262, 1266 (10th Cir. 2002). We review for abuse of

discretion the district court’s decision to decline to exercise supplemental

jurisdiction over the indemnification application. See Exum v. U.S. Olympic

Comm., 389 F.3d 1130, 1139 (10th Cir. 2004).

                                           II

      On appeal, Ms. Gilchrist challenges both of the district court’s

jurisdictional grounds for the denial of her application. Because we conclude that

the district court did not abuse its discretion in declining to exercise supplemental

jurisdiction over the indemnification application, we will not address the district

court’s other ground for the denial.

      The district court’s jurisdiction over this case arose from Mr. Pierce’s

claims against the defendants under 42 U.S.C. § 1983. Because § 1983 is a

federal law, the district court had jurisdiction over the action pursuant to

28 U.S.C. § 1331, which states “[t]he district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States.” After the stipulated dismissal was entered, those federal

claims ceased to exist. Ms. Gilchrist then filed an application for indemnification

of attorney fees pursuant to Okla. Stat. tit. 51, § 162. This claim is solely a

product of state law; it does not arise out of any federal statutes nor does it relate




                                           -4-
to the violation of any federal rights. The district court therefore did not have

original jurisdiction over this claim.

      The district court, however, had the ability to exercise supplemental

jurisdiction over the indemnification application under 28 U.S.C. § 1367(a).

That section provides:

      Except as provided in subsections (b) and (c) or as expressly
      provided otherwise by Federal statute, in any civil action of which
      the district courts have original jurisdiction, the district courts shall
      have supplemental jurisdiction over all other claims that are so
      related to claims in the action within such original jurisdiction that
      they form part of the same case or controversy under Article III of
      the United States Constitution. Such supplemental jurisdiction shall
      include claims that involve the joinder or intervention of additional
      parties.

Id. Section 1367(c) provides, however, that:

      [t]he district courts may decline to exercise supplemental jurisdiction
      over a claim under subsection (a) if--
      (1) the claim raises a novel or complex issue of State law,
      (2) the claim substantially predominates over the claim or claims
      over which the district court has original jurisdiction,
      (3) the district court has dismissed all claims over which it has
      original jurisdiction, or
      (4) in exceptional circumstances, there are other compelling reasons
      for declining jurisdiction.

      In this case, the district court declined to exercise supplemental jurisdiction

under § 1367(c)(3) because, after the stipulation of dismissal was entered, it had

dismissed all claims over which it had original jurisdiction. Moreover, the

indemnification application statute contemplates that there may be situations


                                          -5-
where the “federal trial court cannot hear the action,” and it provides an

alternative venue in which to file the application. See Okla. Stat. tit. 51,

§ 162(B)(1). The district court was within its discretion to decline to exercise

supplemental jurisdiction over the indemnification application after the § 1983

claims were dismissed. See, e.g., Exum, 389 F.3d at 1138-39.

      The judgment of the district court is AFFIRMED.


                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




                                          -6-